 

LOCK-UP AGREEMENT

 

______, 2017

 

Ladies and Gentlemen:

 

This Letter Agreement is being executed in connection with that certain
Agreement and Plan of Merger by and between Dataram Corporation (the “Parent”),
Dataram Acqusition Sub, Inc., the wholly owned subsidiary of the Parent, U.S.
Gold Corp. (the “Company”) and Copper King LLC, a principal stockholder of the
Company (the “Merger Agreement” and the transactions contemplated thereby, the
“Merger”). The undersigned is an officer, director, consultant or a beneficial
owner of shares of capital stock, or securities convertible into or exercisable
or exchangeable for the capital stock of the Company (each, a “Company
Security”) that will be exchanged for shares of capital stock or securities
convertible into or exercisable or exchangeable for capital stock of the Parent
(each, a “Parent Security”) upon closing of the Merger (the “Merger Closing
Date”) or is otherwise entitled to receive Parent Securities on the Merger
Closing Date.

 

1. Lockup. For good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the undersigned agrees, for the benefit of
parties to the Merger Agreement that, during the period beginning on the Merger
Closing Date and ending on the two year anniversary thereof (the “Lockup
Period”), the undersigned will not directly or indirectly, (i) offer, sell,
offer to sell, contract to sell, hedge, pledge, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase or sell (or announce any offer, sale, offer of sale,
contract of sale, hedge, pledge, sale of any option or contract to purchase,
purchase of any option or contract of sale, grant of any option, right or
warrant to purchase or other sale or disposition), or otherwise transfer or
dispose of (or enter into any transaction or device that is designed to, or
could be expected to, result in the disposition by any person at any time in the
future), any Parent Security, beneficially owned, within the meaning of Rule
13d-3 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), by the undersigned on the date hereof or hereafter acquired or (ii) enter
into any swap or other agreement or any transaction that transfers, in whole or
in part, directly or indirectly, the economic consequence of ownership of any
Parent Security, whether or not any such swap or transaction described in clause
(i) or (ii) above is to be settled by delivery of any Parent Security.

 

2. Permitted Transfer. Notwithstanding the foregoing, the undersigned (and any
transferee of the undersigned) may transfer any Parent Security: (i) as a bona
fide gift or gifts, provided that prior to such transfer the donee or donees
thereof agree in writing to be bound by the restrictions set forth herein, (ii)
to any trust, partnership, corporation or other entity formed for the direct or
indirect benefit of the undersigned or the immediate family of the undersigned,
provided that prior to such transfer a duly authorized officer, representative
or trustee of such transferee agrees in writing to be bound by the restrictions
set forth herein, and provided further that any such transfer shall not involve
a disposition for value, (iii) to non-profit organizations qualified as
charitable organizations under Section 501(c)(3) of the Internal Revenue Code of
1986, as amended, or (iv) if such transfer occurs by operation of law, such as
rules of descent and distribution, statutes governing the effects of a merger or
a qualified domestic order, provided that prior to such transfer the transferee
executes an agreement stating that the transferee is receiving and holding any
Parent Security subject to the provisions of this Letter Agreement. For purposes
hereof, “immediate family” shall mean any relationship by blood, marriage or
adoption, not more remote than first cousin.

 

 

 

 

3. Governing Law. This Letter Agreement shall be governed by and construed in
accordance with the laws of the State of New York irrespective of any conflict
of laws principles. The parties hereby agree that any action or proceeding with
respect to this Agreement (and any action or proceeding with respect to any
amendments or replacements hereof or transactions relating hereto) may be
brought only in a federal or state court located in New York, State of New York
and having jurisdiction with respect to such action or proceeding. Each of the
parties hereto irrevocably consents and submits to the jurisdiction of such
courts.

 

4. Miscellaneous. This Letter Agreement will become a binding agreement among
the undersigned as of the date hereof. This Letter Agreement (and the agreements
reflected herein) may be terminated by the mutual agreement of the Parent, the
Company (or, after the Merger Closing Date, the Surviving Entity, as defined in
the Merger Agreement) and the undersigned, and if not sooner terminated, will
terminate upon the expiration date of the Lockup Period. This Letter Agreement
may be duly executed by facsimile and in any number of counterparts, each of
which shall be deemed an original, and all of which together shall be deemed to
constitute one and the same instrument. Signature pages from separate identical
counterparts may be combined with the same effect as if the parties signing such
signature page had signed the same counterpart. This Letter Agreement may be
modified or waived only by a separate writing signed by each of the parties
hereto expressly so modifying or waiving such agreement.

 

[SIGNATURE PAGES FOLLOW]

 

 

 

 

  Very truly yours,        

 



Number of shares of Company Common Stock owned: ________

 

Number of shares of Parent Common Stock to be acquired: ________

 

Other Company Securities owned : ___________

 

Other Parent Securities to be acquired : ___________

 

Accepted and Agreed to:

 

DATARAM CORPORATION

 

By:     Name:     Title:    

 

U.S. GOLD CORP.

 

By:     Name:     Title:    

 

 

 

 

 

